FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LING HUANG,                                       No. 09-72081

               Petitioner,                        Agency No. A075-740-304

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Ling Huang, a native of China and a citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and for

substantial evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

        The incidents of mistreatment at issue, including the damage to Huang’s

home and clinic, extortion by police and Muslim groups, stoning of her clinic sign,

and vandalism of her church do not compel a finding of past persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003) (discrimination and

harassment due to petitioner’s religious beliefs did not compel finding of past

persecution); Zehatye v. Gonzales, 453 F.3d 1182, 1186 (9th Cir. 2006) (economic

deprivation that did not threaten petitioner’s life or freedom did not compel finding

of past persecution). In addition, even as a member of a disfavored group, Huang

has not demonstrated the requisite individualized risk of persecution. See Halim v.

Holder, 590 F.3d 971, 977-79 (9th Cir. 2009); cf. Sael v. Ashcroft, 386 F.3d 922,

927-29 (9th Cir. 2004). Further, Huang has not established a pattern or practice of

persecution of ethnic Chinese Christian women in Indonesia. See Wakkary, 558
F.3d at 1060-62. Accordingly, we deny the petition as to Huang’s asylum claim.

        Because Huang has failed to meet the lower standard of proof for asylum,

her claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at

1190.


                                          2                                    09-72081
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Huang failed to establish it is more likely than not that she would be

tortured if returned to Indonesia. See Wakkary, 558 F.3d at 1068.

      PETITION FOR REVIEW DENIED.




                                          3                                      09-72081